National Rural Utilities Cooperative Finance Corporation Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) I, Sheldon C. Petersen, certify that: 1. I have reviewed this annual report on Form 10-K, and all reports on Form 8-K containing distribution or servicing reports filed in respect of periods included in the year covered by this annual report, of the Rural Electric Cooperative Grantor Trust (KEPCO) Series 1997; 2. Based on my knowledge, the information in these reports, taken as a whole, does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading as of the last day of the period covered by this annual report; 3.Based on my knowledge, the distribution or servicing information required to be provided to the trustee by the servicer under the pooling and servicing, or similar, agreement, for inclusion in these reports is included in these reports; 4.I am responsible for reviewing the activities performed by the servicer under the pooling and servicing , or similar, agreement, and based upon my knowledge and the annual compliance review required under the pooling and servicing, or similar, agreement, and except as disclosed in the report, the servicer has fulfilled its obligations under that agreement; and 5.The reports disclose all significant deficiencies relating to the servicer's compliance with the minimum servicing standards based upon the report provided by an registered independent public accounting firm, after conducting a review in compliance with the Uniform Single Attestation Program for Mortgage Bankers or similar procedure, as set forth in the pooling and servicing, or similar, agreement, that is included in these reports. Date:March 29, 2010 /s/ SHELDON C. PETERSEN Sheldon C. Petersen, Governor & Chief Executive Officer A signed original of this written statement required by Section 302 has been provided to National Rural Utilities Cooperative Finance Corporation and will be retained by National Rural Utilities Cooperative Finance Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
